Case 19-02160-5-DMW Doc 15 Filed 06/06/19 Entered 06/06/19 13:52:17 Page iof8

UNITED STATES BANKRUPTCY COURT
FOR THE
EASTERN DISTRICT OF NORTH CAROLINA - NEW BERN DIVISION

 

 

 

 

 

Mill ip this dformation to dently vour case:
Debtor | Alex Verl Willis, Sr
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
© Check if this is an amended plan, and
list below the sections of the plan that
have been changed.
Case number: 19-02160-5-DMW
(if known)

 

 

CHAPTER 13 PLAN

Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be
confirmable. You must check each box that applies in §§ 1.1, 1.2, 1.3, and 1.4, below.

 

1.1 A limit on the amount of a secured claim, including avoidance of mortgage liens, set |C Included @ Not Included
out in Sections 3.1 or 3.3, which may result in a secured claim being treated as only
partially secured or wholly unsecured. This could result in the secured creditor
receiving only partial payment, or no payment at all.

 

 

 

 

 

 

 

 

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, |( Included @ Not Included
set out in Section 3.5.
13 Nonstandard provisions, set out in Part 9. @ included C Not Included
To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated if the plan is confirmed.

You should read this plan carefully and discuss it with your attorney if you have an attorney in this bankruptcy case. If you do
not have an attorney, you may wish to consult one. Neither the staff of the Bankruptcy Court nor the Chapter 13 Trustee
can give you legal advice.

The following matters may be of particular importance to you. Debtors must check one box on each line of §§ 1.1, 1.2, and 1,3,
above, to state whether or not the plan includes provisions related to each item listed. If an item is checked “Not Included,” or
if neither box is checked or both boxes are checked, the provision will not be effective, even if set out later in the plan.

Proof of Claim: A creditor’s claim will not be paid or allowed unless a proof of claim is timely filed by, or on behalf of, the
creditor, Only allowed claims will receive a distribution from the Trustee. Confirmation of a plan does not preclude the Debtor,
Trustee, or a party in interest from filing an objection to a claim. See generally, 11 U.S.C, §§ 501 and 502, and Bankruptcy Rules
3001, 3002, and 3002.1.

Pre-Confirmation Adequate Protection Payments: Pre-confirmation adequate protection payments required by 11 U.S.C, §
1326(a)(1) and Local Rule 3070-1(b) shall be disbursed by the Trustee in accordance with the Trustee’s customary distribution
process. A creditor will not receive pre-confirmation adequate protection payments unless and until a timely, properly
documented proof of claim is filed with the Bankruptcy Court.

Other Trustee Payments to Creditors: Unless otherwise ordered by the Court, creditors not entitled
to adequate protection payments will receive no disbursements from the Trustee until after the Plan

is confirmed, and all such payments shall be made in accordance with the Trustee’s customary
distribution process,

1.4 Information about the Debtor: Income and Applicable Commitment Period. (Check one.)

The “current monthly income” of the Debtor, calculated pursuant to 11 U.S.C. § 101(10A) and then multiplied by 12, is:
D ABOVE the applicable state median income; the Debtor’s applicable commitment period is 60 months.

@ BELOW the applicable state median income; the Debtor's applicable commitment period is 36 months.

E.D.N.C, Local Form 113A (7/18) Page | of 8
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-02160-5-DMW Doc15 Filed 06/06/19 Entered 06/06/19 13:52:17 Page 2of8

Debtor Alex Verl Willis, Sr Case number 19-02160-5-DMW

 

1.5 Projected Disposable Income and “Liquidation Test.”
The projected disposable income of the Debtor, as referred to in 11 U.S.C. § 1325(b)(1)(B), is $__0.00 _ per month. The amount referred to in
11 U.S.C. § 1325(a)(4) that would be paid to holders of allowed unsecured claims if the estate of the Debtor were liquidated in a chapter 7
bankruptcy case (known as the “liquidation test”) is estimated by the Debtor to be $__122,153.14 _. The “liquidation test” has been computed
as indicated in E.D.N.C. Local Form 113B, Liquidation Worksheet & Plan Summary filed simultaneously with this plan.

 

1.6 Definitions: See attached Appendix,

Plan Payments and Length of Plan

2.1 The Debtor shall make regular payments to the Trustee as follows:
$__ 1,800.00 per_ Month for 6 months
$__ 7,170.00 _per__Month for 54 months

(Insert additional line(s), if needed.)

2.2 Regular payments to the Trustee will be made from future income in the following manner:
(Check all that apply)
oO Debtor will make payments pursuant to a payroll deduction order.
nw Debtor will make payments directly to the Trustee.

2.3 Additional payments, (Check one.)
MH None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the Trustee is $__397,980.00__.

Treatment of Secured Claims
3.1 Residential Mortgage Claim(s)— When Residence to be Retained (Surrender addressed in § 3.6). (Check one.)
O None. if “None” is checked, the rest of § 3.1 need not be completed or reproduced.

 

Note: Avoidance of morigage liens may not be accomplished in this district in the absence of the filing and proper service of a motion and
notice of motion specifically seeking such relief and giving the affected creditor the opportunity to object and request a hearing.

@ The Debtor proposes the following treatment of mortgage claims secured by the Debtor’s principal residence:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other
Terms
Creditor Name Direct Amt./Mo. Conduit Amt./Mo | Arrears Owed +| Adm. Arrears* = To. ones Cure S/Mo. Avoid (PY
below)
Wells Fargo $0.00 $753.00 $8,400.00 | $1,506.00 $9,906.00 $1,656.00 N N
Home
Mortgage

 

Insert additional claims, as needed.
Other. (Check all that apply, and explain.) The Debtor:
(a) (1 does intend to seek a mortgage modification with respect to the following loan(s) listed above:
; or
(b) does not intend to seek mortgage loan modification of any of the mortgage loans listed above; and
(c) 0 intends to:

3.2 Secured Claims Other Than Residential Mortgage Claims — To be Paid Directly by Debtor.
(Check one.)
MW None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3. "Cram-Down" Claims - Request for Valuation of Collateral and Modification of Undersecured Claims. (Check one.)
@ None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Secured Claims not Subject to Valuation of Collateral — Monthly Payment to be Disbursed by Trustee. (Check one.)

C) None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced,

The secured claims listed below are not subject to valuation under 11 U.S.C. § 506(a). These claims include, but are not limited to,
claims: (a) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the Debtor, or (b) incurred within 1 year of the petition date and secured by a purchase money security
interest in any other thing of value; and (c) any other secured claim the Debtor proposes to pay in full. These claims will be paid in full,

E.D.N.C, Local Form 113A (7/18) Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 19-02160-5-DMW Doc 15 Filed 06/06/19 Entered 06/06/19 13:52:17 Page 3o0f8

Debtor

Alex Verl Willis, Sr

Case number

19-02160-5-DMW

 

through the chapter 13 plan disbursements, with interest at the rate stated below. Unless otherwise ordered by the Court, the claim amount
stated on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below.
In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.

 

 

 

 

 

 

 

 

 

 

 

 

 

Value of Amountot | ise E DNC Current M Int emt | Eaual
oi. rren je fe
Creditor Name Collateral Collateral ‘Claim SBR 3070. Payment. (%) | Disbursed by Mo
1(¢)} Trustee *
Carteret County | 1270 Island Drive $354,037.00/ $1,675.00 $0.00 $38.65| 10.00% $38.65] $38.65
Tax Collector Harkers Island, NC
28531 Carteret
County
Building and Lot
Greg Willis 1270 Island Drive $354,037.00 | $216,517.6 $0.00 $4,415.09] 5.25% | $4,415.09 $4,415.
Harkers Island, NC 4 09
28531 Carteret
County
Building and Lot
Wells Fargo Home | 1270 Island Drive $354,037.00 | $30,998.00 $0.00 $632.09} §.25%| $632.09] $632.0
Mortgage Harkers Island, NC 9
28531 Carteret
County
Building and Lot

 

Insert additional claims, as needed.

3.5 Avoidance of Judicial Liens or Nonpossessory, Nonpurchase-Money Security Interests. (Check one.)
None. if “None” is checked, the rest af § 3.5 need not be completed or reproduced.

3.6 Surrender of Collateral. (Check one.)
We ONone. if “None” is checked, the rest of § 3.6 need not be completed or reproduced.

LEER Treatment of Fees and Priority Claims
4.1 General Treatment: Unless otherwise indicated in Part 9, Nonstandard Plan Provisions, Trustee’s commissions and all allowed priority
claims, including arrearage claims on domestic support obligations, will be paid in full without interest through Trustee disbursements under the

plan.

4.2 Trustee’s Fees: Trustee’s fees are governed by statute and orders entered by the Court and may change during the course of the case. The

Trustee’s fees are estimated to be

6.00

4.3 Debtor’s Attorney's Fees. (Check one, below, as appropriate.)
O None, because I filed my case without the assistance of an attorney and am not represented by an
attorney in this case. /f “None” is checked, the rest of § 4.3 need not be completed or reproduced.

[OR]

Hi Debtor’s Attorney’s Fees Requested or to be Requested, Paid Prior to Filing, and to be Paid through
the Plan (and check one of the following, as appropriate).

% of amounts disbursed by the Trustee under the plan and are estimated to total $__ 23,878.80 __.

 

@ Except to the extent that a higher amount is allowed by the Court upon timely application, or a lower amount is agreed to by the

attorney, the Debtor’s attorney has agreed to accept the “standard base fee,” as described in Local Rule 2016-1(a)(2), for services
reasonably necessary to represent the Debtor before the Court through the earlier of confirmation of the Debtor’s plan or the first 12
months after this case was filed. The amount of compensation requested does not exceed the allowable “standard base fee” as set
forth in § 2016-1(a)(1) of the Administrative Guide.

The total amount of compensation requested is $__5,000.00_, of which $__0.00___ was paid prior to filing. The Debtor’s attorney
requests that the balance of $__ 5,000.00 __ be paid through the plan.

[OR]

The Debtor’s attorney intends to apply or has applied to the Court for compensation for services on a “time and expense” basis, as
provided in Local Rule 2016-1(a)(7). The attorney estimates that the total amount of compensation that will be sought is $ , of

 

which $ was paid prior to filing. The Debtor's attorney requests that the estimated balance of $ be paid through the plan.
4.4 Domestic Support Obligations. (Check all that apply)
E.D.N.C. Local Form 113A (7/18) Page 3 of 8
Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
Case 19-02160-5-DMW Doc15 Filed 06/06/19 Entered 06/06/19 13:52:17 Page 4of8

Debtor

Alex Verl Willis, Sr

 

@ None. [f “None” is checked, the rest of § 4.4 need not be completed or reproduced. +1

4.5 Other Priority Claims. (Check one.)

Oo None. [f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Case number

19-02160-5-DMW

 

BH All other allowed claims that are entitled to priority, listed below, shall be paid in full by Trustee
disbursements under, and over the life of the chapter 13 plan, unless the claimant agrees to a different
treatment or the Court orders otherwise:

 

Creditor Name

Claim for:

Est. Claim Amt,

 

 

 

 

 

 

Carteret County Tax Collector Taxes and certain other debts 375.00
Internal Revenue Service Taxes and certain other debts 4,938.66
NC Dept of Revenue Taxes and certain other debts 24,032.05
Insert additional claims, as necessary,
The Debtor estimates that TOTAL unsecured priority claims equal: $4,767.95

Executory Contracts and Unexpired Leases

 

 

5.1 (Check one.)

O None. /f “None” is checked, the rest of Part 5 need not be completed or reproduced.

[OR]

@ The executory contracts and unexpired leases listed below will be assumed or rejected by the Debtor, as specified. If assumed, the Debtor
will make post-petition payments directly to each creditor according to the terms of the underlying contract, and will cure the “Arrearage”
amount through Trustee disbursements under the plan over the “Term of Cure” indicated. The “Arrearage” amount is an estimate, and
unless the Court orders otherwise, this amount shall be determined by the amount stated on the creditor’s proof of claim. Allowed claims
arising from the rejection of executory contracts or unexpired leases shall be treated as unsecured non-priority claims under Part 7 of
this plan, unless otherwise ordered by the Court.

Such rejection and/or assumption of executory contracts and unexpired leases shall not be accomplished in this district in the
absence of the filing and proper service of a motion and notice of motion specifically seeking such relief and giving the affected
creditor the opportunity to object to the motion and request a hearing.

 

Pre-petition

 

 

Assumed Term of Contract or
or Arrears to be Total Cure Current Mo. Lease Ends
: 5 Cured Arrears A . Pmt. 5
Lessor/Creditor Name Subject of Lease/Contract Rejected? if any) (#of mos.) (mm/yyyy)
Willis Boat Works Lease of commerical | Assumed | $0.00 $0.00 0 $0.00 If

property - Willis Boat
Works pays
1800/month -
ASSUME

 

 

 

 

 

 

 

Insert additional leases or contracts, as needed.

Co-Debtor and Other Specially Classified Unsecured Claims

6.1 (Check one.)

@ None. /f “None” is checked, the rest of Part 6 need not be completed or reproduced.

Part 7:

Unsecured Non-priority Claims

7.1 General Treatment. After confirmation of a plan, holders of allowed, non-priority unsecured claims that are not specially classified in § 6.1,
above, will receive a pro rata distribution with other holders of allowed, nonpriority unsecured claims to the extent funds are available after
payment to the holders of allowed secured, arrearage, unsecured priority, administrative, specially classified unsecured claims, and the Trustee's
fees. Holders of allowed, non-priority unsecured claims may not receive any distribution until all claims of higher payment priority under the

Bankruptcy Code have first been paid in full.

eel era

Miscellaneous Provisions

8.1 Non-Disclosure of Personal Information: Pursuant to N.C. Gen. Stat. § 76-66 and other applicable state and federal laws, the Debtor objects to
the disclosure of any personal information by any party, including without limitation, all creditors listed in the schedules filed in this case.

8.2 Lien Retention: Holders of allowed secured claims shall retain the liens securing their secured claims to the extent provided by 11 U.S.C. §

1325(a)(5).

8.3 Retention of Consumer Rights Causes of Action: Confirmation of this plan shall constitute a finding that the Debtor does not waive, release,
or discharge, but rather retains and reserves, for the benefit of the Debtor and the chapter 13 estate, any and all pre-petition and post-petition

Software Copyright (c) 1996-2019 Best Case, LLC - www_bestcase.com

E.D.N.C. Local Form 113A (7/18)

Page 4 of 8

Best Case Bankruptcy
Case 19-02160-5-DMW Doc 15 Filed 06/06/19 Entered 06/06/19 13:52:17 Page 5of8

Debtor Alex Verl Willis, Sr Case number 19-02160-5-DMW

 

claims the Debtor could or might assert against any party or entity arising under or otherwise related to any state or federal consumer statute, or
under state or federal common law, including, but not limited to, claims related to fraud, misrepresentation, breach of contract, unfair and
deceptive acts and practices, Retail Installment Sales Act violations, Truth in Lending violations, Home Equity Protection Act violations, Real
Estate Settlement Procedures Act violations, Fair Debt Collection Practices Act violations, Fair Credit Reporting Act violations, Equal Credit
Opportunity Act violations, Fair Credit Billing Act violations, Consumer Lending Act violations, Federal Garnishment Act violations,
Electronic Funds Transfer Act violations, and any and all violations arising out of rights or claims provided for under Title 11 of the United
States Code, by the Federal Rules of Bankruptcy Procedure, or by the Local Rules of the Bankruptcy Court for the Eastern District of North
Carolina.

8.4 Vesting of Property of the Bankruptcy Estate:
(Check one.)
Property of the estate will vest in the Debtor upon:
@ spitian confirmation.

O discharge
D soother:

 

8.5 Possession and Use of Property of the Bankruptcy Estate: Except as otherwise provided or ordered by the Court, regardless of when property
of the estate vests in the Debtor, property not surrendered or delivered to the Trustee (such as payments made to the Trustee under the Plan)
shall remain in the possession and control of the Debtor, and the Trustee shall have no liability arising out of, from, or related to such property
or its retention or use by the Debtor. The Debtor’s use of property remains subject to the requirements of 11 U.S.C, § 363, all other provisions of
the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

8.6 Creditor Notices When Debtor to Make Direct Payments: Subject to Local Rule 4001-2, secured creditors, lessors, and parties to executory
contracts that will be paid directly by the Debtor may, but are not required to, send standard payment notices to the Debtor without violating the
automatic stay.

8.7 Rights of the Debtor and Trustee to Avoid Liens and Recover Transfers: Confirmation of the plan shall not prejudice any rights the Trustee
or Debtor may have to bring actions to avoid liens, or to avoid and recover transfers, under applicable law.

8.8 Rights of the Debtor and Trustee to Object to Claims: Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to
object to any claim.

8.9 Discharge: Subject to the requirements, conditions, and limitations set forth in 11 U.S.C. § 1328, and unless the Court approves a written

Waiver of Discharge executed by the Debtor, the Court shall, as soon as practicable after completion by the Debtor of all payments under the
plan, grant the Debtor a discharge of all debts that are provided for by the plan or that are disallowed under 11 U.S.C. § 502.

Nonstandard Plan Provisions
9.1 Check "None" or List Nonstandard Plan Provisions.
| None. /f “None” is checked, the rest of Part 9 need not be completed or reproduced,
The remainder of this Part 9 will be effective only if there is a check in the box “Included” in Part 1, § 1.3, of this plan, above.

Under Bankruptcy Rule 3015(c), nonstandard plan provisions must be set forth below. A nonstandard provision is a provision not otherwise included
in this E.D.N.C. Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following are the nonstandard provisions of this plan: ;
Pursuant to meeting held on January 16, 2019, the Liquidation Worksheet and Plan Summary are no longer required.

Debtors hereby exercises the statutory right under 11 U.S.C. § 1322(b)(7) to provide for the assumption or rejection of executory
contracts and unexpired leases by inclusion in this Chapter 13 Plan, as specified in Section 5.1, notwithstanding language to the
contrary set forth in Section 5.1, which language purperis to require filing of a motion.

All references to payment amounts in this Plan represent average estimated payments, subject to the filing of a valid Proof of Claim,
possible objections thereto, and the Chapter 13 Trustee's customary distribution process.

If additional attorney's fees or other priority claims are incurred during this Chapter 13 filing, the Trustee shall reduce the dividend to
Unsecured Creditors to pay these additional attorney's fees or priority claims. This provision shall supersede any "standard" order
that may be issued for the payment of attorney's fees.

 

Insert lines, as needed.

E.D.N.C. Local Form 113A (7/18) Page 5 of 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 19-02160-5-DMW Doc 15 Filed 06/06/19 Entered 06/06/19 13:52:17 Page 6of8

Debtor Alex Verl Willis, Sr Case number 19-02160-5-DMW

 

No additional plan provisions may follow this line or precede Part 10: Signature(s), which follows;
Appendix — Definitions, referenced in § 1.6, above, is attached after Signature(s).

Mae Signatures

10.1 Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional, The attorney for
Debtor(s), if any, must sign below.

Xs! Alex Verl Willis, Sr x

Alex Verl Willis, Sr Signature of Debtor 2
Signature of Debtor 1

 

Executedon June 5, 2019 Executed on

By signing and filing this document, the Debtor(s) certify that the wording and order of the provisions in this Chapter 13 plan are identical
to those contained in E.D.N.C. Local Form 113, other than any nonstandard provisions included in Part 9.

X _/s/ Trawick H. Stubbs, Jr. Date June 5, 2019

Trawick H. Stubbs, Jr. MM/DD/YYYY

Signature of Attorney for Debtor(s)
If this document is also signed and filed by an Attorney for Debtor(s), the Attorney also certifies, that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in E.D.N.C. Local Form 113, other than any nonstandard provisions
included in Part 9.

 

E.D.N.C. Local Form 113A (7/18) Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 19-02160-5-DMW Doc 15 Filed 06/06/19 Entered 06/06/19 13:52:17 Page 7of8

Debtor

APPENDIX: Definitions.

Alex Verl Willis, Sr

Case number 19-02160-5-DMW

 

The following definitions are applicable to this Plan.

 

“AP Amt.”

The amount the Debtor proposes to pay per month as pre-confirmation “adequate protection” payments in
accordance with !1 U.S.C. § 1326(a)(1)(C) and Local Rule 3070-1(c).

 

“Administrative Guide”

The Administrative Guide to Practice and Procedure, a supplement to the Local Rules, which facilitates
changes in practice and procedure before the Court without the necessity for revision to the Local Rules. The
Administrative Guide may be found at the following Internet URL:
http:/Avww.nceb.uscourts.gow/sites/nceb/files/AdminGuide.pdf. As used herein, the term refers to The
Administrative Guide in effect as of the date of the filing of the debtor’s petition.

 

“Applicable Commitment Period”

The mandated length of a Debtor’s plan. Debtors whose annual median income is above the applicable state
median income, must propose 60-month plans, and below median income debtors are not required to propose
a repayment plan longer than 36 months. Either may propose a shorter plan only if the plan will repay 100%
of all allowed claims in full in less than the “applicable commitment period.” Below median income debtors
may propose a plan longer than 36 months, but not longer than 60 months, if the Court finds cause to allow a
plan longer than 36 months. See § 1.4, above.

 

 

 

 

“Arrears” The total monetary amount necessary to cure all pre-petition defaults.

“Avoid” The Debtor intends to avoid the lien of a creditor in accordance with 11 U.S.C. § 506(d) and In re Kidd, 161
B.R. 769 (Bankr. E.D.N.C. 1993).

“Bankruptcy Rules” The Federal Rules of Bankruptcy Procedure.

 

“Claim” or “Claim Amount”

The estimated amount of the creditor’s claim against the Debtor. Absent a sustained objection to claim, the
total amount listed by a creditor as being owed on its timely filed proof of claim shall control over any
amount listed by the Debtor in this plan.

 

*Collateral”

Description of the real property or personal property securing each secured creditors’ claim.

 

“Conduit”

The regular monthly mortgage payment that is to be made by the Trustee when a mortgage claim is proposed
or required to be paid through the plan disbursements. (See Local Rule 3070-2). The number of monthly
“conduit” payments to be made by the Trustee will be equal to the number of monthly payments proposed
under the plan,

 

“Court”

The United States Bankruptcy Court for the Eastern District of North Carolina.

 

“Cram Down”

The Debtor intends that the amount to be paid in satisfaction of a secured claim be determined by determining
the “value* of the secured creditor’s “collateral,” or what the “collateral” is worth, under 11 U.S.C. §506(a)
[which the Debtor asserts is the amount shown in § 3.3, under the chart column headed, “Value of
Collateral”], and amortizing and paying such “value” at the interest rate proposed in the chart column headed,
“Int. (%),” over the life of the Debtor’s plan. Any remainder of the creditor’s total “claim amount” is allowed
and treated as an unsecured claim. See §§ 1.1, 3.3, and 7.1.

 

29

“Cure

Whether the Debtor intends to pay the amount in “arrears” on any claim. With respect to a mortgage claim
secured by the Debtor’s principal residence, if the Debtor proposes a cure through mortgage loan
modification, such intention is indicated in § 3.1, Otherwise, mortgage “arrears” wil! be cured through the
chapter 13 plan disbursements unless the Debtor indicates a different method to cure under § 3.1. With respect
to other secured claims being paid directly by the debtor or an unexpired lease or executory contract that the
Debtor proposes to assume, if the debtor intends to cure “arrears,” these “arrears” will be cured through the
Trustee’s disbursements under a confirmed chapter 13 plan unless the Debtor indicates otherwise in § 3.2.
With respect to “arrears” owed on a Domestic Support Obligation [defined in 11 U.S.C. § 101(14A) and
addressed in § 4.4, below], these “arrears” will be cured through the Trustee’s disbursements under and by the
end of the confirmed plan,

 

“Debtor”

The individual or the married couple who filed this bankruptcy case, whose name or names are found at the
top of the first page of this chapter 13 plan. The term “Debtor” as used in this plan includes both debtors if this
case was filed by a married couple.

 

“Direct”

The Debtor proposes to make all post-petition payments on the obligation directly, after the timely filing of a
claim by or for the creditor. Disbursements to creditors secured by a lien on the Debtor’s principal residence
are subject to the provisions of Local Rule 3070-2.

 

“Local Rules”

The Local Rules of Practice and Procedure of the United States Bankruptcy Court for the Eastern District of
North Carolina, which may be found at the following Internet URL:
http:/Avww.nceb.uscourts.gov/sites/nceb/files/local-rules.pdf.

 

“Interest” or “Int.”

 

 

The interest rate, if any, at which the Debtor proposes to amortize and pay a claim. In the case of an
“arrearage” claim, unless the plan specifically provides otherwise, the Debtor proposes to pay 0% interest on
the portion of any claim that is in arrears.

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com

E.D.N.C. Local Form 113A (7/18) Page 7 of 8

Best Case Bankruptcy

 
Case 19-02160-5-DMW_ Doc 15

Debtor Alex Verl Willis, Sr

 

Filed 06/06/19 Entered 06/06/19 13:52:17 Page 8of 8

Case number 19-02160-5-DMW

 

 

“Monthly Payment” or “Mo, Pmt.”

If paid through the Trustee’s disbursements under a confirmed chapter
13 plan, the estimated amount of the monthly payment proposed to be
made to the creditor. If used in reference to a Current Monthly Payment,
the current monthly installment payment due from the Debtor to the
creditor under the contract between the parties, including escrow
amount, if any. If used with reference to an obligation that the Debtor
proposes to pay directly to a creditor, the amount the Debtor shall
continue paying each month pursuant to the contract between the Debtor
and the creditor.

 

“Other”

The Debtor intends to make alternative or additional provisions
regarding the proposed treatment of a claim, including the
intention of the Debtor to pursue a mortgage modification.

 

“Other Secured Claims”

Any claim owed by the Debtor that is secured by property other than the
Debtor’s principal residence.

 

“5” or “85”

This symbol refers to the numbered Section or Sections (if two are used)
of the plan indicated next to the symbol or symbols; the Section
numbers are found to the left of the part of the plan to which they
refer,

 

“Surrender” or “Surr.”

The Debtor intends to surrender the “Collateral” to the secured
creditor(s) upon confirmation of the plan. Surrender of residential
real property is addressed in § 3.1, and surrender of other
“Collateral” is addressed in § 3.6.

 

 

 

“Trustee” The chapter 13 standing trustee appointed by the Court to administer the
Debtor’s case.
“Value” What the Debtor asserts is the market value of a secured creditor’s

 

“collateral,” as determined under 11 U.S.C. § 506(a), and,
therefore, the principal amount that must be amortized at the
interest rate proposed and paid in full over the life of the
Debtor’s plan to satisfy in full the secured portion of a creditor’s
claim, consistent with the requirements of 11 U.S.C.
§§1325(a)(S) and 1328.

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

E.D.N.C, Local Form 113A (7/18) Page 8 of 8

Best Case Bankrupicy

 
